Case: 17-11082   Date Filed: 10/09/2018   Page: 1 of 7


                                                            [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-11082
                           ________________________

                      D.C. Docket No. 1:16-cr-20556-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

versus

TRAVIS BUCKNER,

                                                            Defendant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (October 9, 2018)

Before ROSENBAUM, HULL and JULIE CARNES, Circuit Judges.

PER CURIAM:

         Following a jury trial, Travis Buckner was convicted of one count of

aggravated sexual abuse of a child, two counts of attempted aggravated sexual
               Case: 17-11082     Date Filed: 10/09/2018    Page: 2 of 7


abuse of a child, and one count of travel with intent to engage in illicit sexual

conduct.    The district court sentenced him to life in prison.            Buckner now

challenges the district court’s denial of his motion for a continuance of the trial, its

admission of certain evidence during trial, its denial of his motions for mistrial, and

the sentence he received. After careful review of the record and consideration of

the parties’ arguments, and with the benefit of oral argument, we now affirm.

                                           I.

      On December 13, 2016, a federal jury convicted defendant Travis Buckner

on four criminal counts arising from the sexual abuse of his fourteen-year-old

daughter, A.B. Overwhelming evidence at trial showed that from the time A.B.

was twelve years old, Buckner frequently pressured her into performing sexual acts

with him.

      The charges against Buckner stemmed from two particular incidents of

abuse: one that occurred on a church-led mission trip to Haiti, and another that

happened on a cruise vacation. Though Buckner had urged A.B. to keep their

sexual interactions over the prior two years a secret, on the cruise, in July of 2016,

A.B. reported the two years of abuse.

      The district court delayed Buckner’s trial so he could undergo a competency

evaluation, but a court-appointed psychologist found him to be feigning symptoms




                                           2
                Case: 17-11082      Date Filed: 10/09/2018      Page: 3 of 7


of mental impairment. 1 The district court concluded he was competent to stand

trial. Buckner’s attorney then moved for a continuance, citing the need for extra

preparation time. The court denied the motion, noting that the trial had already

been delayed two months—partly because of Buckner’s malingering. At trial, in

addition to presenting physical evidence, the government called A.B. and her

mother as its primary witnesses. Over Buckner’s objections, the government also

called Buckner’s niece and his younger brother, both of whom testified that

Buckner sexually abused them as children, though Buckner never faced criminal

charges for doing so. The jury found Buckner guilty on all four counts against

him.

       At Buckner’s sentencing, the district court applied several enhancements to

his base offense level. These included a five-level increase for his history of

sexual assault against minors, a four-level increase for engaging in aggravated

sexual abuse in the special maritime jurisdiction of the United States, a two-level

increase because A.B. was under his custody, another two-level increase because

Buckner knew or should have known A.B. was a vulnerable victim, and one final

two-level increase for obstruction of justice. All together, these enhancements put

Buckner well above the Sentencing Guidelines’ maximum offense level, giving

       1
         For example, the psychologist gave Buckner a test in which a subject must engage in
simple counting of up to four objects. The psychologist testified that even individuals with
actual brain damage typically do not miss more than one out of the entire set of 28 questions.
Buckner missed twenty-one.
                                              3
              Case: 17-11082     Date Filed: 10/09/2018   Page: 4 of 7


him a recommended sentence of life in prison for three out of the four counts

against him. The court imposed a life sentence on those three, as well as the

maximum sentence of thirty years (to run concurrently) on the fourth.

      Buckner now challenges several components of his proceedings: the denial

of his pre-trial continuance motion, the admission of his brother’s testimony, the

admission of his niece’s testimony, the denial of two mistrial motions, his

sentencing enhancement for obstruction of justice, and the reasonableness of his

life sentence. All of these matters we review for abuse of discretion. See United

States v. Jeri, 869 F.3d 1247, 1257 (11th Cir. 2017) (denial of a continuance);

United States v. Edouard, 485 F.3d 1324, 1343 (11th Cir. 2007) (evidentiary

rulings); United States v. Snyder, 291 F.3d 1291, 1294 (11th Cir. 2002) (mistrial

motion); Gall v. United States, 552 U.S. 38, 51 (2007) (reasonableness of criminal

sentence). Buckner also alleges that cumulative error marred his trial, a claim we

review de novo. United States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007).

      After thorough review, we find no abuse of discretion as to any of the claims

Buckner raises, nor do we find cumulative error in his trial.

                                         II.

      We begin with Buckner’s trial-related claims. To demonstrate that a district

court has reversibly erred in denying a motion for continuance of trial to permit

more preparation, a defendant must show not only an abuse of discretion but also


                                          4
              Case: 17-11082    Date Filed: 10/09/2018   Page: 5 of 7


“specific, substantial prejudice.” See United States v. Saget, 991 F.2d 702, 708

(11th Cir. 1993). To do this, a defendant must point to “relevant, non-cumulative

evidence that would have been presented if [the defendant’s] request for a

continuance had been granted.” Id. Buckner has identified neither evidence he

would have obtained nor strategic opportunities he would have pursued had the

court granted his motion for a pre-trial continuance. The court had already granted

Buckner two continuances he had sought before that, and it found he had tried to

prolong his proceedings by feigning mental incompetence. We see no error in the

court’s decision that further delay was unwarranted.

      Turning to the admission of Buckner’s niece’s and brother’s testimony, we

find no error there, either. As we have mentioned, their testimony focused on how

Buckner sexually abused them while they were children. Where a defendant

stands accused of sexual assault or child molestation, the trial court can allow

evidence of similar past acts “on any matter to which it is relevant.” See Fed. R.

Evid. 413(a), 414(a). Buckner effectively concedes relevance here and instead

challenges the testimony as unduly prejudicial. See Fed. R. Evid. 403.

      We find no abuse of discretion in the district court’s implicit determination

to the contrary. See Bhogaita v. Altamonte Heights Condo. Ass’n, Inc., 765 F.3d
1277, 1290-91 (11th Cir. 2014) (trial court’s “discretion is particularly broad with

respect to Rule 403 determinations”). Both witnesses offered testimony highly


                                         5
              Case: 17-11082     Date Filed: 10/09/2018    Page: 6 of 7


probative of Buckner’s history of sexually abusing children, a relevant purpose

under Rule 414. See United States v. McGarity, 669 F.3d 1218, 1224 (11th Cir.

2012) (noting Rule 414 exempts child molestation cases from Federal Rules’

general ban on propensity evidence).          Any risk of unfair prejudice did not

outweigh the probative value of their testimony.

      We also find no abuse of discretion in the district court’s denial of Buckner’s

mistrial motions. His first motion, made during trial, alleged that prosecutors

impermissibly elicited testimony from his brother about Buckner’s abuse of other

children. But we find no prosecutorial misconduct because the trial transcripts

show Buckner’s brother brought up these incidents unprompted. See Trial Tr.

(12/13/16) at 315-16. And we find no actionable prejudice because the judge

instructed the jury to ignore Buckner’s brother’s testimony on this matter. See id.

We must presume the jury followed these instructions. See United States v. Stone,

9 F.3d 934, 938 (11th Cir. 1993) (“Few tenets are more fundamental to our jury

trial system than the presumption that juries obey the court’s instructions.”).

      Buckner’s second motion, made after the government rested, alleged that

prosecutors had failed to disclose the substance of his niece’s testimony ahead of

time. But a review of the government’s pretrial filings reflects that the government

did, in fact, disclose her material testimony well in advance. See ECF No. 29 at 5.

So the district court committed no error in denying that motion for mistrial.


                                          6
                 Case: 17-11082     Date Filed: 10/09/2018   Page: 7 of 7


         Finally, with respect to alleged trial-related errors, Buckner contends that the

cumulative effect of all of these alleged errors warrants reversal. But since we

observe no error in any of these claims, we also find no cumulative error in

Buckner’s trial proceedings. See United States v. Waldon, 363 F.3d 1103, 1110

(11th Cir. 2004) (“[B]ecause no individual errors . . . have been demonstrated,

there can be no cumulative error.”).

         As for Buckner’s sentence, we find it was both procedurally and

substantively reasonable. First, with respect to Buckner’s challenge to the district

court’s application of the obstruction-of-justice enhancement, the record

demonstrates that the district court had two independently sufficient grounds on

which to find the enhancement warranted: Buckner’s use of threats to convince

A.B. not to report his abuse, and Buckner’s feigning mental incompetence ahead of

trial.

         And concerning the substantive reasonableness of the sentence, the life

sentence fell within, though at the upper end of, the Guidelines range for three of

Buckner’s four counts of conviction. But the district court expressly found no

mitigating circumstances and no reason to depart downward from the Guidelines

recommendation. Given the severity of Buckner’s crimes and the record in this

case, the district court was well within its discretion to sentence Buckner as it did.

         AFFIRMED.


                                             7